Title: From John Adams to Jean George Holtzhey, 24 November 1783
From: Adams, John
To: Holtzhey, Jean George


          Sir
            London Novr: 24. 1783.
          Since I have been in London, a number of Gentlemen have expressed a Desire to have the Medals, struck by you in Commemoration of the Connection between your Country and mine.—
          I should be obliged to you, if you would send me three of each Sort, and apply to Messrs Wilhem & Jan Willink for your Pay, who will charge it to my Account. Send them, if you please, to the Care of Mr: John Stockdale opposite Burlington House, Piccadilly, London.— The sooner they arrive here the better— I fancy Mr: Stockdale would be able to sell a great Number of them here, if you should think proper to send them to him for Sale If you could procure me also, three of those, which were struck by the Society Liberty and Zeal, in Friesland, I should be glad.
          I am Sir very respectfully your most humble Servant.
        